295 Md. 584 (1983)
458 A.2d 80
IN RE: SPECIAL INVESTIGATION NO. 229
[No. 116, September Term, 1982.]
Court of Appeals of Maryland.
Decided March 28, 1983.
The cause was argued before SMITH, ELDRIDGE, COLE, DAVIDSON, RODOWSKY and COUCH, JJ., and W. ALBERT MENCHINE, Associate Judge of the Court of Special Appeals (retired), specially assigned.
Stefan D. Cassella, Assistant Attorney General, with whom were Stephen H. Sachs, Attorney General, and John-Claude Charbonneau, Assistant Attorney General, on the brief, for appellant.
David R. Addis, with whom were Dickstein, Shapiro & Morin on the brief, for appellee.
PER CURIAM:
This is yet another case involving the accountant-client privilege. See In Re Special Investigation No. 236, 295 Md. 573, 458 A.2d 75 (1983), for a case argued the same day. This proceeding also involves the investigation by the Attorney General into Medicaid fraud. A subpoena was laid in the *585 hands of an accountant. Those whose papers were affected sought and obtained an order of the Criminal Court of Baltimore quashing the subpoena on the grounds of the accountant-client privilege. The Attorney General appealed to the Court of Special Appeals. On our own motion we issued a writ of certiorari prior to hearing in the latter court.
This appeal must be dismissed. The term of the grand jury in question has expired. No effort was made to have the grand jury continued beyond its term. Thus, if we were to reverse in this proceeding there would be no one to whom the subpoena would be returnable. See In Re Special Investigation No. 195, 295 Md. 276, 454 A.2d 843 (1983).
Appeal dismissed; appellant to pay the costs.